Exhibit 10.6

 

Confidential Treatment Requested.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.

 

AMENDMENT

 

This Amendment (“Amendment”) is entered into effective June 22, 2010 (the
“Amendment Effective Date”) by and between Incyte Corporation,  a Delaware
Corporation having an office at Experimental Station, Route 141 & Henry Clay
Road, Wilmington, Delaware (“Incyte”), and Eli Lilly and Company (“Lilly”), an
Indiana corporation having an office at Lilly Corporate
Center, Indianapolis, Indiana 46285.

 

RECITALS

 

A.           Incyte and Lilly are parties to a License, Development and
Commercialization Agreement (“Agreement”), effective December 18, 2010
(“Effective Date”)   pursuant to which Incyte has granted Lilly an exclusive
license to develop and commercialize Licensed Compounds and Licensed Products in
the Field.

 

B.             The parties now desire to amend the Agreement to ***.

 

C.             Unless otherwise defined herein, all capitalized terms appearing
in this Amendment shall have the meaning as set forth in the Agreement.

 

AGREEMENT

 

The parties hereby agree as follows:

 

1.             Section 4.2(b)(ii) of the Agreement is hereby amended and
restated to read in its entirety as follows:

 

“Within ***, Lilly shall complete the first patient visit for the first patient
in a Phase IIb Study of the Initial Lead Compound  for rheumatoid arthritis;
provided that (1) the *** study results from the Phase IIa Study INCB28050-201
supports initiation; (2) the clinical trial protocol is approved and does not
require any specialized equipment, testing, or site preparation; (3) the
clinical trial material is acceptable; (4) there are no delays caused by a
Regulatory Authority; (5) there are no delays caused by a contract research
organization that could not have been reasonably avoided by Lilly; and (6) there
are no other factors that cause a delay that could not have been reasonably
avoided by Lilly.  If any of the factors set forth in items (2) through
(6) prevent Lilly from completing the first patient

 

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

visit as set forth above within ***, Lilly shall complete such first patient
visit within a reasonable time after the relevant factors are addressed.

 

2.             Sections 4.4(general statement), 4.4(a) and 4.4(b) of the
Agreement are hereby amended and restated to read in their entirety as follows:

 

“4.4 Licensed Product Co-Development Option.

 

(a)   Generally

 

On a Licensed Product-by-Licensed Product basis, for each Indication for which
(x) Lilly anticipates initiating a Phase IIb Study and (y) there is a means to
separately track the Annual Net Sales of such Licensed Product for such
Indication (each a “Co-Development Indication”) based on a new formulation or a
new targeted prescribing specialist group ***, and provided that Incyte has not
exercised the Incyte Development Opt Out in accordance with
Section 4.4(c)(ii) for any Licensed Product, Incyte shall have the option to
co-fund Development of such Co-Development Indication (the “Co-Development
Option”) as follows:

 

(i)            Licensed Product containing Initial Lead Compound for Rheumatoid
Arthritis:

 

Within *** of Lilly’s receipt of the *** study results generated in the Phase
IIa Study INCB28050-201, Lilly shall provide to Incyte Lilly’s then current
Development Plan, including the then current estimated total global Development
Budget (including the overall estimated costs for each study, annualized over
the course of each such study) for the development of the Initial Lead Compound
for rheumatoid arthritis (the “RA Co-Development Budget”) .  Incyte shall have
the option to co-fund Development of such Co-Development Indication under this
paragraph, exercisable by (i) providing Lilly written notice within *** after
receipt of such information and (ii) co-funding thirty percent (30%) of Lilly’s
total global Development Costs for such Co-Development Indication incurred after
the date of such notice through the Regulatory Approval of such Co-Development
Indication on a country by country basis (“Incyte Target Global Funding”). As
used herein in this Section 4.4, Regulatory Approval costs include costs for any
post-launch studies required by a Regulatory Authority.

 

(ii)                                  Licensed Product containing Licensed Back
Up Compound or Licensed Product containing Initial Lead Compound for Indication
other than Rheumatoid Arthritis

 

Not later than *** prior to the anticipated initiation of a Phase IIb Study for
(1) a Licensed Product containing the Initial Lead Compound for a Co-Development
Indication other than rheumatoid arthritis;  or (2)  a Licensed Product
containing a Licensed Back Up Compound for a Co-Development Indication, Lilly
shall notify Incyte of such anticipated initiation and shall provide Incyte with
the following information to the extent not already provided: all material
pre-clinical and clinical data and related analysis and regulatory

 

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

information submitted to any Regulatory Authorities prior to the applicable
time-period mentioned above with respect to such Co-Development Indication, and
Lilly’s then current Development Plans and then current estimated total global
Development Budget (including the overall estimated costs for each study,
annualized over the course of each such study) with respect to any such
Co-Development Indication (each an “Additional Co-Development Indication
Budget”). Incyte shall have the option to co-fund Development of such
Co-Development Indication under this paragraph, exercisable by (i) providing
Lilly written notice within *** after receipt of such information and
(ii) co-funding thirty percent (30%) of Lilly’s total global Development Costs
for such Co-Development Indication incurred after the date of such notice
through the Regulatory Approval of such Co-Development Indication on a country
by country basis (“Incyte Target Global Funding”). As used herein in this
Section 4.4, Regulatory Approval costs include costs for any post-launch studies
required by a Regulatory Authority.  As used in this Agreement, the term
“Co-Development Indication Budget” means the RA Co-Development Indication Budget
or each Additional Co-Development Indication Budget, as appropriate.

 

(b)        If Incyte timely delivers such notice of such exercise as provided in
paragraphs (a)(i) or (a)(ii), within *** following the end of each Calendar
Quarter after Incyte has delivered such notice, Lilly shall prepare and deliver
to Incyte a quarterly report detailing its Development Costs incurred during
such period with respect to such Co-Development Indication. Lilly shall submit
any supporting information reasonably requested by Incyte related to such
Development Costs included in its report within *** after its receipt of such
request. Lilly shall issue an invoice to Incyte for thirty percent (30%) of the
Development Costs identified in such report. Incyte shall pay all amounts
payable under any such invoice within *** after its receipt of such invoice,
subject to Section 4.4(c). Incyte shall have the right to audit the records of
Lilly with respect to any purported Development Costs included in such reports,
in accordance with Section 7.6.”

 

3.             *** of the Agreement is hereby amended to include *** as follows:

 

***

 

***

 

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

4.             The Parties hereby acknowledge that *** the date of this
Amendment.

 

5.             All other terms and conditions of the Agreement shall remain in
full force and effect.  Section 13.1 (Governing Law), 13.2 (Consent to
Jurisdiction), and 13.13 (Execution in Counterparts) of the Agreement shall
apply to this Amendment.

 

6.             This Amendment shall be effective as of the Amendment Effective
Date.

 

IN WITNESS WHEREOF, the parties by their respective authorized representatives,
have executed this Agreement as of the date first written above.

 

 

Incyte Corporation

 

 

By:

/s/ Patricia S. Andrews

 

 

 

 

Name:

Patricia S. Andrews

 

 

 

 

Title:

EVP and Chief Commercial Officer

 

 

 

 

 

 

 

Eli Lilly and Company

 

 

 

 

 

 

By:

/s/ Bryce Carmine

 

 

 

 

Name:

Bryce Carmine

 

 

 

 

Title:

Executive Vice President and President Lilly Bio-Medicines

 

 

--------------------------------------------------------------------------------